Citation Nr: 0325795	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  99-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) from 
January 6, 1998 to August 23, 2001.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from August 24, 2001.  

3.  Whether there was clear and unmistakable error in an 
October 1989 rating decision that denied service connection 
for PTSD.  

4.  Entitlement to an effective date earlier than January 6, 
1998, for the grant of service connection for PTSD. 

5.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1964 
to April 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In February 2003, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

Although the RO certified the issue of entitlement to a 
temporary total disability evaluation for treatment of a 
service connected disability to the Board for consideration, 
the Board finds that this issue is not currently before it.  
In December 1998 the RO denied entitlement to this issue.  
The veteran did not submit a timely notice of disagreement to 
that issue.  Thus the Board will not address it further.  

The issue of entitlement to a TDIU will be the subject of the 
remand that follows this decision.  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Between January 6, 1998, and August 23, 2001, the 
veteran's PTSD was manifested by complaints of nightmares, 
depression and irritability.  His GAF score was noted as 51-
60.  

3.  From August 24, 2001, the veteran's PTSD is manifested by 
complaints of intrusive thoughts, having a bad temper, and 
nightmares.  He was noted to have GAF scores of 45 and 65.  

4.  The October 1989 rating decision which denied service 
connection for PTSD was reasonably supported by the evidence 
then of record, and was consistent with VA law and 
regulations then in effect.

5.  The appellant's reopened claim for service connection for 
PTSD was received on January 6, 1998.  

6.  In July 1998, the RO granted service connection for PTSD, 
and properly assigned an effective date of January 6, 1998, 
the date of receipt of the reopened claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for PTSD 
from January 6, 1998 to August 23, 2001 have been met.  38 
U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD from August 24, 2001 have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 
4.126, and 4.130, Diagnostic Code 9411 (2002).

3.  The October 1989 rating decision, which denied service 
connection for PTSD, is not clearly and unmistakably 
erroneous, and is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105 (2002).  

4.  The criteria for an effective date prior to January 6, 
1998 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran filed his claim on these 
issues in 1998.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of this claim.  In this regard, the Board notes 
that the RO has secured medical records, both VA and private, 
regarding these issues, and the veteran has undergone VA 
disability evaluation examinations.  The statement of the 
case and supplemental statements of the case provided to the 
veteran and his representative, as well as additional 
correspondence to the veteran, informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  The Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required to satisfy 
due process.  

Increased Initial Evaluation for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disability.

In January 1998, the veteran requested to reopen his claim of 
entitlement to service connection for PTSD.  He was examined 
by VA in March 1998.  It was noted he had been married to his 
second wife for 21 years.  He stated that he had an 
exaggerated startle response.  He reported having recurrent 
nightmares two or three times a week.  He stated that he did 
not socialize.  The veteran denied having hallucinations or 
delusions.  He reported that he had irritability and 
outbursts of anger.  The veteran's mood was noted to be 
anxious.  His insight and judgment were noted to be fair.  
The diagnosis was, PTSD.  His GAF was 51-60.   
In July 1998, the RO granted service connection for PTSD, and 
granted a 10 percent evaluation effective from January 1998.  

VA outpatient treatment records dated in 1998 to 2000 show 
treatment for PTSD.  

The veteran was examined by VA in August 2001, and he was 
noted to have an anxious and angry mood.  He reported having 
frequent dreams and nightmares. PTSD was diagnosed, and a GAF 
of 45 was assigned.  

In September 2002, the RO increased the veteran's evaluation 
to 50 percent, effective from August 2001.  

In May 2003, the veteran was examined by VA.  The examiner 
stated that the claims file had been reviewed.  It was noted 
that the veteran had one hospitalization in 1989 for 
depression and Vietnam related stress.  It was pointed out 
that a note from the veteran's psychiatrist at that time 
stated that the veteran should have been able to return to 
work following his discharge from the hospital.  By way of 
history, it was noted that since the veteran's last VA 
examination, he had been treated as an outpatient at VA and 
that according to the medical notes the average GAF score was 
74.  The veteran stated that he did not attend any therapy 
and that his symptoms have remained unchanged over the years.  
He complained of intrusive memories of Vietnam, nightmares 
three to four nights a week, having a bad temper, and not 
liking crowds.  

The veteran reported that he has continued on unemployment 
since 2001.  He stated that he had good relationships with 
his family, and no other social relationships outside his 
family.  He stated that he has outbursts and a labile affect.  
He was alert and oriented to person, place and time.  There 
was no evidence of hallucinations or delusions.  He had no 
memory loss or impairment.  There were no obsessive or 
ritualistic behaviors reported.  His speech was fluent.  He 
complained of anxiety.  The veteran was administered several 
tests.  It was reported that on the PTSDCM, he met all four 
main criteria for DSM-IV PTSD.  On the Beck Depression 
Inventory, his score was noted to represent mild or moderate 
category.  On the Beck Anxiety Inventory he placed at a 
moderate range of anxiety.  The pertinent diagnosis was, 
PTSD, chronic.  The GAF was 65.  

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that the rating criteria for evaluating mental 
disorders were significantly revised, effective November 7, 
1996.  Where the law or regulations change while a case is 
pending, however, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, the 
record shows that the veteran's claim was filed in January 
1998.  As such, his claim will be reviewed under the new 
regulations only.

Under the new criteria, a 10 percent evaluation is warranted 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Under the new criteria, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2001). GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

From January 6, 1998 to August 23, 2001.  

After evaluating the evidence during this time period, the 
Board concludes that the veteran's PTSD symptomatology more 
nearly approximates the criteria for a 50 percent evaluation 
under D.C. 9411.  It is noted that he was found to have sleep 
impairment, depression and anxiety on VA examination in March 
1998.  His GAF score was reflected as 51-60 on the March 1998 
VA examination.  As this score appears to indicate range, 
rather than a precise measure, the Board will afford the 
veteran reasonable doubt and accept the low score of 51 as 
determinative.  A GAF of 51 to 60 reflects moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning, such as conflicts with peers or co-workers.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. 1994) (DSM-IV) adopted 
by the VA at 38 C.F.R. §§ 4.125, 4.130.  In addition, the 
veteran was found to have recurrent nightmares, and 
exaggerated startle response and irritability with outbursts 
of anger.  His judgment and insight were only fair.   Based 
on these findings, the Board concludes that a 50 percent 
rating is warranted since he has impaired judgment, 
disturbances of mood and difficulty in establishing effective 
social relationships.   

A rating beyond 50 percent is not for assignment.  At no time 
has the veteran been shown to suffer from symptoms which 
would support a rating beyond 50 percent during this time.  
That is, he has not shown occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.


From August 24, 2001

The Board finds that for this time period, a rating beyond 50 
percent is not warranted.  The veteran has not shown symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  While the veteran had 
a GAF of 45 on an August 2001 VA examination, which reflects 
serious symptoms, subsequently, on VA examination in May 
2003, his GAF was 65.  The Board gives more weight to the 
findings of the examiner in May 2003.  It is noted that the 
August 2001 VA examiner did not base his findings on a 
complete review of the claims file, a review of the 
electronic medical records and psychological testing as did 
the May 2003 examiner.  Thus the Board gives more weight to 
the findings of the May 2003 examiner.  As well as the GAF of 
65, the examiner noted that the veteran has reported having 
good relationships with his family, no hallucinations or 
delusions, and fluent speech.  Testing revealed no more than 
moderate impairment.  As such, a rating beyond 50 percent is 
not warranted for this time frame.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



Clear and Unmistakable Error

The veteran in this case seeks an effective date prior to the 
currently assigned January 6, 1998, for the grant of service 
connection for PTSD.  In addition, he has claimed CUE in the 
October 1989 RO decision that denied service connection for 
that disability.  38 C.F.R. § 3.105(a).

The veteran asserts in essence that the evidence of record at 
the time of the October 1989 rating decision provided a clear 
diagnosis of PTSD and that the veteran's claim should have 
been considered under the provisions of reasonable doubt.  It 
is also argued that the RO failed its duty to assist.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

The determination as to whether CUE is shown in the October 
1989 decision must be based only on consideration of the 
evidence of record at the time of the decision in question, 
and with consideration of the laws extant at that time.  See 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that there is a three-
pronged test to determine whether CUE is present in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

The evidence of record at the time of the RO's October 1989 
decision included the veteran's service medical records, 
which show no medical evidence of treatment for any 
psychiatric disability.   The veteran's original application 
for compensation benefits was received in February 1989.  On 
VA examination in April 1989, the veteran underwent several 
psychiatric tests.  It was noted that the veteran complained 
of depression, anxiety and multiple physical complaints, and 
that the testing was consistent with depression, generalized 
anxiety and heightened somatic concerns.  It was stated that 
the examiner was unable to substantiate a significant post-
traumatic disorder at this time.  On psychiatric examination 
that same month, the diagnoses were: bipolar affective 
disorder; and probable post-traumatic stress disorder.  The 
examiner noted that the veteran's possible PTSD seemed to be 
attenuated.  

On VA examination in September 1989, bipolar affective 
disorder, currently in fair remission was diagnosed.  It was 
noted that the veteran had some elements compatible with 
PTSD.  The examiner noted that the definitive diagnosis was 
bipolar affective disorder, and that this did not rule out 
other possibilities noted above (PTSD).  

In October 1989, the RO denied service connection for PTSD.  
The RO denied the veteran's claim on the basis that there was 
no objective evidence of PTSD in service, and no diagnosis of 
PTSD on examination.  
The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that decision.  

In summary, the service medical records show no evidence of a 
psychiatric disability including PTSD.  There are two VA 
examinations after service as well as a VA psychological 
evaluation.  These medical examinations diagnose psychiatric 
disabilities, including possible or probable PTSD; however 
PTSD is not affirmatively found.  

Simply to claim CUE on the basis, as here, that the RO had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-
44; Crippen v. Brown, 9 Vet. App. 412 (1996).  Therefore, the 
Board finds that the veteran's argument is insufficient to 
raise a CUE claim.  See Shockley v. West, 11 Vet. App. 208, 
213-14 (1998).

The Board concludes that the October 1989 rating action 
denying the veteran's claim for service connection for PTSD 
was not clearly and unmistakably erroneous. There is no 
evidence that either the correct facts, as they were known at 
the time, were not before the adjudicator at the time of the 
RO decision, or that the statutory or regulatory provisions 
extant at that time were incorrectly applied.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  

Based on the evidence as discussed above, the RO had a 
rational basis for its October 1989 decision.  See Crippen v. 
Brown , 9 Vet. App. 412, 422 (1996) (citing Butts v. Brown, 5 
Vet. App. 532, 539 (1993)).  Therefore, the evidence does not 
show that there was an "undebatable" error, which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  The Board therefore finds that the RO's 
October 1989 decision was not clearly and unmistakably 
erroneous, and is thus final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).



Earlier Effective Date

The effective date for the appellant's claim is governed by 
38 U.S.C.A. § 5110(a), which provides, in pertinent part, 
that unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, or 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  See also, 38 C.F.R. § 3.400 (2002).  

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  For 
claims which are reopened after final disallowance on the 
basis of new and material evidence, the effective date shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).

The appellant's claim for PTSD was most recently denied in 
November 1991. The appellant was notified of this decision 
and of his appellate rights in December 1991.  The veteran 
disagreed in April 1992.  A statement of the case was issued 
in September 1992.  He did not timely submit a substantive 
appeal, and the decision became final. 38 U.S.C.A. § 7105.

In a letter received on January 6, 1998, the veteran's 
representative raised a claim for service connection for 
PTSD.  This letter was accompanied by VA medical records 
dated from March 1989, a statement from USASCRUR confirming 
that the veteran was under mortar attack while in Vietnam, 
and a statement from the veteran's ex-wife.  In March 1998, 
the veteran was examined by VA and PTSD was diagnosed.  A 
July 1998 rating decision granted service connection for 
PTSD, and assigned an evaluation of 10 percent effective 
January 6, 1998.  

The laws and regulations regarding earlier effective dates 
are clearly set forth.  After a final denial, the effective 
date for the grant of service connection is the date of 
receipt of claim or date entitlement arose.  In this case the 
claim to reopen was received on January 6, 1998.  There is no 
evidence of an earlier claim to reopen having been received.  
In July 1998, the RO granted service connection for PTSD, and 
assigned an evaluation of 10 percent effective January 6, 
1998, the date of receipt of claim.  The Board concurs with 
this effective date.



ORDER

An initial evaluation of 50 percent from January 6, 1998 to 
August 23, 2001 is granted subject to controlling regulations 
governing the payment of monetary benefits.   

An initial evaluation beyond 50 percent from August 23, 2001 
is denied.  

The claim of CUE in an October 1989 RO decision that denied 
service connection for PTSD is denied.

An effective date earlier than January 6, 1998 for the grant 
of service connection for PTSD is denied.  


REMAND

Turning to the veteran's claim for a TDIU, the veteran 
contends that he is unable to work due to his service-
connected disabilities.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") held in 
Friscia v. Brown, 7 Vet. App. 294 (1995), that the Board has 
a "duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service- connected disability has on his ability to work."  
In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  The record reflects that 
VA examiners during the course of this appeal did not provide 
such an opinion regarding the veteran's service-connected 
disabilities (PTSD rated as 50 percent disabling and a 
fractured left ankle rated as noncompensable).  The veteran 
was most recently examined by VA in December 2002 for his 
left ankle and in May 2003 for his PTSD.  Accordingly, an 
opinion on what effect the veteran's disabilities have on his 
ability to work, with supporting rationale, must be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who may have treated him 
for any service-connected disability 
recently.  After obtaining any necessary 
releases, the RO should obtain copies of 
complete clinical records from the 
identified treatment sources, and 
associate them with the claims folder.

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

The veteran's file should be forwarded to 
the VA examiner for review in conjunction 
with the examination.  The veteran's PTSD 
should be evaluated.  The examiner should 
provide an opinion regarding the extent 
to which the veteran's service-connected 
disability impairs his ability to obtain 
and retain substantially gainful 
employment.  The examiner should provide 
supporting rationale for any opinions 
rendered.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

Following the completion of all requested 
development, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate. The 
appellant need take no action until 
otherwise notified.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  
The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). The 
purpose of this REMAND is to obtain 
additional information and to ensure due 
process of law. No inference should be 
drawn regarding the final disposition of 
the claim as a result of this action.



This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes). In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.

 
 
 
	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



